Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



FRED STEVEN JONES,


                                    Appellant,

v.

MARIA C. JONES,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-09-00009-CV

Appeal from
65th District Court

of El Paso County, Texas

(TC # 2007CM3582)



MEMORANDUM OPINION


	Pending before the Court is Appellant's letter stating he is withdrawing his notice of appeal. 
We filed the letter as a motion to dismiss the appeal pursuant to Tex.R.App.P. 42.1(a)(1).  Appellee
has not objected to dismissal of the appeal and there is no indication that dismissal would prevent
her from seeking relief to which she would otherwise be entitled.  We therefore grant the motion and
dismiss the appeal.


April 2, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.